UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) : November 19, 2009 STEREOTAXIS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50884 94-3120386 (Commission File Number) (IRS Employer Identification No.) 4320 Forest Park Avenue, Suite 100, St. Louis, Missouri 63108 (Address of Principal Executive Offices) (Zip Code) (314) 678-6100 ( Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 19, 2009, Louis T. Ruggiero informed Stereotaxis, Inc. (the Company) that he is retiring from his position as the Companys Chief Commercial Officer effective December 31, 2009. Under the terms of an agreement between Mr. Ruggiero and the Company, Mr. Ruggiero has agreed to remain with the Company for up to 90 days following such retirement. The Company and Mr. Ruggiero have agreed that Mr. Ruggiero will receive salary continuation for 12 months after termination of his employment with the Company, which payments may be subject to offset by certain amounts, if any, he receives from certain other employment or consulting services for other individuals or entities during such period. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STEREOTAXIS, INC. Date: November 24, 2009 By: /s/ Daniel J. Johnston Name: Daniel J. Johnston Title: Chief Financial Officer
